IN THE SUPREME COURT OF THE STATE OF NEVADA


LINDSEY SHARRON ANTEE, N/K/A                            No. 82887
LINDSEY LICARI,
                  Appellant,
             vs.                                            FILED
BOBBY LEE ANTEE, A/K/A BOBBY
DEE ANTEE,                                                  FEB 0 3 2022
                  Res ondent.                             ELIZABETH A. BRami
                                                        CUM OF 8UPROAE COMP'
                                                       BY
                                                                6-1;
                                                             DEPUT



                     ORDER DISMISSING APPEAL

            This is a pro se appeal from a district court order. Eighth
Judicial District Court, Clark County; Gerald W. Hardcastle, Judge.
            On May 12, 2021, the clerk of this court issued a notice directing
appellant, among other things, to file and serve, by September 9, 2021,
either (1) a brief that complies with NRAP 28(a) and NRAP 32 or (2) an
informal brief for pro se parties on the form provided by the clerk. The
notice cautioned that failure to timely file a brief could result in the
dismissal of this appeal. When appellant did not comply, on September 27,
2021, this court entered an order directing appellant, by October 11, 2021,
to file and serve either (1) an opening brief that complies with NRAP 28(a)
and NRAP 32 or (2) an informal brief for pro se parties on the form provided
by the clerk of this court. The order cautioned that failure to comply could
result in the dismissal of this appeal as abandoned.
            On October 12, 2021, appellant filed a motion requesting,
among other things, an extension of time until November 15, 2021, to file
the opening brief. The proof of service attached to the motion did not
indicate that counsel for respondent was served with the motion. See NRAP



                                                                       -03
25(b) ("Service on a party represented by counsel shall be made on the
party's counsel."). Therefore, on November 2, 2021, this court entered an
order directing appellant, by November 16, 2021, to provide proof of service
of the October 12, 2021, motion on counsel for respondent. The order
cautioned that if no proof of service was timely received, this court would
take no action on the motion. See NRAP 25(d)(3) (stating that this court
will not take action on documents filed without proof of service). Appellant
disf not provide this court with proof of service of the motion on respondent's
counsel. Accordingly, this court took no action on appellant's October 12,
2021, motion.
            To date, appellant has not filed a brief or an informal brief or
further communicated with this court. Accordingly, it appears that
appellant has abandoned this appeal, and this court
            ORDERS this appeal DISMISSED.




                         Hardesty


                                                    (14irl              J.
Stighch                                     Herndon




cc:   Chief Judge, The Eighth Judicial District Court
      Hon. Gerald W. Hardcastle, Senior Judge
      Lindsey Sharron Antee
      Shum way Van
      Eighth District Court Clerk




                                      2